 

EXHIBIT 10.1

 

[tv527124_ex10-1img1.jpg]

 

August 6, 2019

 

John J. Phillips

[ADDRESS OMITTED]

 

Delivered Electronically via Email

 

Re:Offer of Employment

 

Dear Jack:

 

Congratulations! We are delighted to enter into this Letter Agreement (the
“Agreement”) to memorialize the terms under which you will serve as Chief
Operating Officer of Accelerate Diagnostics, Inc. (the “Company”). You will
initially join us on a part-time basis and then transition to a full-time
employee of the Company.

 

Your start date as a part-time employee of the Company will be August 6, 2019
(the “Part-Time Start Date”) and your full-time employment with the Company will
commence on September 1, 2019 (the “Full-Time Start Date”). Once this Agreement
becomes effective, it will form the entire agreement between you and the Company
with respect to the matters described in this Agreement and it will supersede
and replace any prior understandings (whether oral or written) with respect to
the subject matter described herein. If you have any questions about the
information below, please contact me directly.

 

Provision   Agreement       Location:   Your principal place of employment will
be the Company’s principal executive offices in Tucson, Arizona.  This offer is
contingent upon you relocating to Tucson, Arizona before August 31, 2020.      
Title; Reporting; Duties;     No Conflicts:   Beginning on the Part-Time Start
Date, you will serve as the Chief Operating  Officer of the Company, reporting
directly to the President and Chief Executive Officer of the Company.  While
serving as a part-time employee, you will perform those duties, abide by those
restrictions, and have those responsibilities set forth on Exhibit A.          
Beginning on the Full-Time Start Date, you will continue to report directly to
the President and Chief Executive Officer of the Company, and assume control
over, and responsibility for, the day-to-day operations of the Company and shall
have such other duties, authorities and responsibilities commensurate for such
or a similar position at a similarly-situated company and such additional duties
as may be assigned to you by the President and Chief Executive Officer from time
to time.

 

   

 

 

Jack Phillips

August 6, 2019

Page 2

 

    Beginning on the Full-Time Start Date, you understand that: (i) your
employment services will be full-time and exclusive to the Company and that you
will be expected to devote substantially all of your full business time,
attention, energy and skills to the Company; (ii) you agree to serve the Company
faithfully, loyally, honestly and to the best of your ability; and (iii) you
will not, without the express written consent of the Board, engage in any other
commercial activity or outside employment.           The preceding paragraph is
not intended to prohibit you from engaging in charitable or nonprofessional
activities such as personal investments or conducting private business affairs,
as long as they do not conflict or interfere with the performance of your duties
to the Company. You agree to observe and comply with the Company’s rules and
policies, as the same may be adopted and amended from time to time.           By
signing this Agreement, you represent and warrant that you are under no
contractual or other obligations or commitments that are inconsistent with your
obligations under this Agreement, including, without limitation, any
restrictions that would preclude you from providing services to the Company
(e.g., a non-compete with a former employer).       Base Salary:   A rate of
$495,000 per year (the “Base Salary”) to be paid according to the Company’s
normal payroll cycle (which Base Salary will be pro-rated during the period you
are serving as a part-time employee).  Your Base Salary will be reviewed at
least annually and may be adjusted upward or downward by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) in its sole
discretion. On or before December 31, 2019 the Compensation Committee will
consider establishing a deferred compensation program to allow you and other
members of senior management to defer a portion of compensation earned in 2020
and future calendar years (“Deferred Compensation Plan”). The Deferred
Compensation Plan, if any, will be structured in a manner that complies with
Section 409A of the Internal Revenue Code which means, among other things, that
deferral elections must be completed before December 31 of the year immediately
preceding the year for which the compensation will be earned.       Sign-On Cash
Bonus:   Within 30 days of the Part-Time Start Date, you will receive a signing
bonus equal to $100,000 (“Signing Bonus”). The Signing Bonus will be paid to you
in a single sum cash payment. If, prior to the 24 month anniversary of the
Full-Time Start Date, you are terminated for Cause (as defined in Exhibit B) or
voluntarily resign your employment (except for Good Reason (as defined in
Exhibit B)), you will be required to repay the Signing Bonus on a monthly
pro-rata basis (e.g., every full month of employment reduces your potential
repayment amount by 1/24th).

 

   

 

  

Jack Phillips

August 6, 2019

Page 3

 

Sign-On Option Grant:   On your Part-Time Start Date you will be awarded a
non-qualified stock option under our 2012 Omnibus Equity Incentive Plan, as
amended (the “Equity Plan”) to purchase 1,249,917 shares of common stock of the
Company (the “Option”), with such Option carrying an exercise price per share
equal to the closing price for the stock as reported on the Nasdaq Stock Market
(“Nasdaq”) on the trading date immediately preceding the date of grant.  The
Option will be subject to a time-based vesting schedule as follows: (i) 40% will
vest on the second anniversary of the date of grant; and (ii) the remaining 60%
will vest in 36 equal monthly installments over the subsequent 36 months. The
Option will be subject to such other terms and conditions specified by the
Compensation Committee, the Equity Plan, the award agreement that you must
execute as a condition of the grant, and the Company’s insider trading policy.
The form of Nonqualified Stock Option Agreement to be used for the Option is
attached hereto as Exhibit C.       Reimbursement for     Relocation Expenses:  
We will reimburse you up to $200,000 of expenses incurred in connection with
your relocation to the Tucson metropolitan area. To obtain reimbursement you
must submit your expenses promptly, in accordance with Company policy, with
appropriate supporting documentation, and such expenses will be reimbursed no
later than the last day of the tax year following the tax year in which the
expense was incurred. If, prior to the 24 month anniversary of the Full-Time
Start Date, you are terminated for Cause or voluntarily resign your employment
(except for Good Reason), you will be required to repay any previously
reimbursed relocation expenses on a monthly pro-rata basis (e.g., every full
month of employment reduces your potential repayment amount by 1/24th).      
Temporary Housing and     Air Travel:   In addition to the expense reimbursement
described above, for expenses incurred for up to 18 months following the
Part-Time Start Date, the Company will reimburse you for reasonable and
customary temporary housing costs in the Tucson metropolitan area and airfare
between Arizona and Indiana for you and your spouse (with such reimbursement
also applying to any such expenses incurred during the one month period
preceding the Part-Time Start Date). To obtain reimbursement you must submit
your expenses promptly, in accordance with Company policy, with appropriate
supporting documentation, and such expenses will be reimbursed no later than the
last day of the tax year following the tax year in which the expense was
incurred.       Non-Compensatory     Investment in Company:   You have indicated
that you would like to make a $1,000,000 investment into the Company’s common
stock. Following your acceptance of this Agreement, we will present you with a
Subscription Agreement pursuant to which you may, in your sole and absolute
discretion, agree to purchase $1,000,000 of the Company’s common stock at the
applicable prevailing market price in accordance with Nasdaq rules.  Such
non-compensatory transaction will be structured to comply with Rule 506(b) of
Regulation D promulgated under the Securities Act of 1933, as amended, and will
otherwise be structured to comply with all applicable laws, rules and
regulations including, without limitation, Nasdaq rules.

 

   

 

 

Jack Phillips

August 6, 2019

Page 4

 

Annual Incentive     Opportunity:   Beginning January 1, 2020 and for each full
calendar year during the Term thereafter, you will be eligible to participate in
an annual cash incentive program adopted in writing and approved by the
Compensation Committee (the “AIP”).  Your target incentive under the AIP will
equal 100% of your Base Salary (as of the first day of the calendar year or
February 1 of the calendar year, whichever is greater), and in no event will
your AIP payment exceed 150% of your Base Salary (as of the first day of the
calendar year or February 1 of the calendar year, whichever is greater). Whether
you are entitled to receive an AIP payment, and the amount of such payment, will
depend on the attainment of written quantitative and qualitative performance
goals, including financial performance goals, establish by the Compensation
Committee in its sole discretion. The amount of the AIP, if any, will be
certified by the Compensation Committee in January or February of the year
following the year to which the AIP relates, and the earned AIP, if any, will be
paid to you no later than March 15 of the year following the year to which the
AIP relates (e.g., the AIP for 2020, if any, will be paid no later than March
15, 2021).  Except as set forth below, you must be employed by the Company
through the date the AIP is paid in order to earn and be eligible to receive the
AIP.       Long-Term Incentive     Compensation:   Beginning January 1, 2021 and
for each full calendar year during the Term thereafter, you will be eligible to
receive grants of stock options, performance shares and other awards under the
Equity Plan (the “Equity Awards”).  The amount of Equity Awards, the mix of
Equity Awards, the vesting schedule and the other terms and conditions of the
Equity Awards will be established by the Compensation Committee in its sole
discretion, provided, that, for the 2021 calendar year your Equity Award grant
will equal 400% of your then Base Salary and will consist of an award mix of 50%
non-qualified stock options and 50% performance shares. The Equity Awards will
be subject to such other terms and conditions specified by the Compensation
Committee, the Equity Plan, the award agreement that you must execute as a
condition of the grant(s), and the Company’s insider trading policy.      
Benefits; Vacation:   During the Term, you will be eligible to participate in
the Company’s standard company benefit and vacation plans, as such plans may be
amended, modified, or terminated by the Company from time to time, with or
without notice, in accordance with the applicable benefit and vacation plan
documents. For the avoidance of doubt, your participation in such plans will be
subject to the terms and conditions set forth in the applicable benefit plan
documents.  The Company will reimburse you for any costs associated with your
election and purchase of COBRA under your prior employer’s group medical plan
beginning August 1, 2019 and for up to two (2) months thereafter. In light of
your transition to full-time employment effective September 1, 2019, your
participation in the Company’s medical plan will begin on September 1, 2019.

 

   

 

 

Jack Phillips

August 6, 2019

Page 5

 

Term:   Your employment with the Company is at-will and either you or the
Company may terminate your employment at any time and for any reason, with or
without Cause (as defined in Exhibit B), in each case subject to the terms and
provisions of this Agreement. The initial term of your employment under this
Agreement shall commence on the Part-Time Start Date and shall continue until
the two (2) year anniversary of the Full-Time Start Date (the “Initial Term”).
The Initial term will automatically extend on the same terms and conditions set
forth below for additional one (1) year periods (each a “Renewal Term”), unless
either party gives the other party written notice of non-renewal at least 30
days prior to the end of the Initial Term or any Renewal Term. The Initial Term,
together with all Renewal Terms, are collectively referred to in this Agreement
as the “Term.”           Unless otherwise indicated in a writing to you from the
Board of Directors (the “Board”), upon your termination of employment with
Company for any reason, and without any further action on your part, you will be
deemed to immediately resign all other officerships, directorships,
managerships, and other positions you hold with the Company and its affiliates.
If for any reason this provision is determined to be insufficient to effectuate
such resignations, you agree to sign any documents or instruments the Company
determines necessary to effectuate such resignations.       Termination     of
Employment:   This Agreement, and your employment hereunder, may be terminated
at any time, for any reason, by you or the Company upon at least 30 days prior
written notice, provided, that, the Company may terminate your employment
immediately for Cause.  Upon your termination for any reason, the Company will
pay you your accrued but unpaid Base Salary through your date of termination and
any accrued but unpaid reasonable business expenses through your date of
termination (the “Accrued Obligations”), with such amount paid in compliance in
accordance with applicable law. In addition to the Accrued Obligations, you may
be entitled to receive severance benefits and Equity Award acceleration as
described below.       Death or Disability:   This Agreement, and your
employment hereunder, will terminate immediately upon your death or Disability
(as defined in Exhibit B). In such case, you (or your spouse or estate) will be
entitled to the Accrued Obligations.       Termination and     Severance Prior
to     a Change of Control:   In the event your full-time employment is
terminated by the Company without Cause or by you with Good Reason (as defined
in Exhibit B) prior to a Change of Control (as defined in Exhibit B), then, in
addition to the Accrued Obligations, and subject to your timely execution (and
non-revocation) of the release described below, you will be entitled to receive
a cash severance payment equal to the sum of: (i) 12 months of your then Base
Salary; and (ii) your average earned AIP for over the Term (collectively, the
“Base Severance Amount”). The Base Salary Severance Amount will be paid to you
in installments over a 12-month period, in accordance with the Company’s normal
payroll cycle, with the first installment paid during the first payroll period
following the expiration of the release revocation period described below. In
addition to the Base Severance Amount, you will be entitled to receive a
pro-rata AIP for the year in which your termination occurred, with such pro-rata
AIP paid at the same time described above.

 

   

 

 

Jack Phillips

August 6, 2019

Page 6

 

Full Vesting of Equity Awards     on Change of Control:   Upon the closing of a
transaction that results in a Change of Control, and notwithstanding anything in
the Equity Plan to the contrary, your Option and other Equity Awards shall fully
vest and become exercisable.       Termination and     Severance Following     a
Change of Control:   In the event your full-time employment is terminated by the
Company without Cause or by you with Good Reason (as defined in Exhibit B)
during the 12 month period following a Change of Control, then, in addition to
the Accrued Obligations, and subject to your timely execution (and
non-revocation) of the release described below, you will be entitled receive a
cash severance payment equal to the sum of: (i) 18 months of your then Base
Salary; and (ii) 18 times the monthly amount that is charged to COBRA qualified
beneficiaries for the same medical coverage options elected by you immediately
prior to your last day of employment (collectively, the “Enhanced Severance
Amount”). The Enhanced Severance Amount will be paid to you in installments over
an 18 month period, in accordance with the Company’s normal payroll cycle, with
the first installment paid during the first payroll period following the
expiration of the release revocation period described below. In addition to the
Enhanced Severance Amount, you will be entitled to receive a pro-rata AIP for
the year in which your termination occurred, with such pro-rata AIP paid at the
same time described above.       Release Required to     Receive Severance:   In
order to receive the severance pay and other benefits described above, you must,
no later than 60 days following your last day of employment, execute (and not
revoke) a general release and waiver of any claims that you may have in
connection with your employment and termination of employment with the Company
and its affiliates.  Notwithstanding anything in this Agreement to the contrary,
if the Company concludes that the severance pay and benefits are subject to
Section 409A of the Internal Revenue Code, and if the consideration period
described in the release, plus the revocation period described in the release
spans two (2) calendar years, then, to the extent required by Section 409A of
the Code, such severance payments and benefits shall not begin to be paid until
the second calendar year (and such first installment shall include installment
payments that would otherwise have been made prior to such date).

 

   

 

 

Jack Phillips

August 6, 2019

Page 7

 

Restrictive Covenants:   This offer is contingent upon you, on your Part-Time
Start Date, signing the Restrictive Covenant Agreement attached hereto as
Exhibit D.       Cooperation:   Following the termination of your service with
the Company for any reason, you agree to cooperate fully with the Company and
with the Company’s counsel in connection with any present and future actual or
threatened litigation, administrative proceeding or other investigation
involving the Company or any affiliate that relates to events, occurrences or
conduct occurring (or claimed to have occurred) during your employment.  You are
hereby instructed to tell the truth in any litigation, administrative
proceeding, or other investigation involving the Company and nothing herein
shall be deemed or construed to suggest otherwise. If your cooperation is
required pursuant to this section, the Company will: (i) reimburse you for
reasonable out-of-pocket expenses (excluding legal fees); and (ii) pay you
hourly compensation at a rate equivalent to your hourly Base Salary at the time
of your termination of employment.       Non-Disparagement;     Social Media:  
During the Term and following the termination of your service for any reason,
you agree that you will not criticize, defame, be derogatory toward or otherwise
disparage the Company, its products, services, or the Company’s past, present
and future officers, directors, managers, stockholders, agents, representatives,
employees, or affiliates, or its or their business plans or actions, to any
third-party, either orally or in writing; provided that that this provision will
not preclude you from giving truthful testimony in response to a lawful subpoena
or preclude any conduct protected under any local, state or federal law,
including those providing “whistleblower” protection to you or the right to
engage in concerted activities. The Company also agrees that it will instruct
its senior management and Board, as constituted as of your last day of
employment, not to  issue any official statements or press releases that
disparage you; provided, that, you acknowledge and agree that senior management
and the Board are permitted to discuss your employment and performance
internally and confidentially as required to conduct business, or to make any
legally required disclosures, or if otherwise required under law, in each such
instance as reasonably determined by the Company or pursuant to the advice of
the Company’s legal counsel. Finally, on the date of your termination of service
for any reason, you agree to update your profile on social media websites (such
as LinkedIn) to reflect that you are no longer an employee of the Company.      
Dispute Resolution:   You and the Company agree to meet to informally in a good
faith effort to resolve any issues arising under this Agreement. If the parties
are unable to resolve their differences, they agree to submit to binding
arbitration in Tucson, Arizona, any and all claims and disputes arising
hereunder. The parties agree that any dispute will be heard by a single
arbitrator, applying Arizona and Federal substantive law, as applicable, in
accordance with the American Arbitration Association’s Employment Arbitration
Rules. If necessary, an action may be brought in any court of competent
jurisdiction solely to compel arbitration or enforce an arbitration award (or
for injunctive relief to enforce the Restrictive Covenants of this
Agreement).  This agreement to arbitrate survives the termination of your
employment.

 

   

 

 

Jack Phillips

August 6, 2019

Page 8

 

    You expressly agree and understand that, by agreeing to arbitration to
resolve all claims described herein, you, as well as the Company, are waiving
your right to a jury or court trial for all such claims. You further understand
that arbitration is a private, claim resolution process which utilizes a neutral
third-party, instead of a judge or jury, to resolve all claims and typically has
more limited discovery than in a case filed in court.  You understand that you
may refuse to sign this Agreement, but that if the Agreement is not signed, you
will not be entitled to the compensation and benefits outlined in this
Agreement.             /s/ JP                  Employee must initial above,
indicating his agreement to submit all claims to arbitration.       Return of
Property:   Upon the Company’s request or your termination of employment for any
reason, you shall promptly return to the Company all property of the Company,
including but not limited to: originals and hard and electronic copies of
records, documents, Confidential Information, computer and office equipment,
other equipment, plans, designs, electronic devices, keys, access cards,
passwords, credit cards, and other tangible and intangible items, in whatever
form, in your possession or control. You understand that all electronic mail,
equipment, and all computer hardware and software are property of the Company.  
    Miscellaneous:   To the extent required by law, the Company shall withhold
from any payments due to you under this Agreement any applicable federal, state
or local taxes. You hereby acknowledge that neither the Company nor any of its
affiliates, shareholders, members, directors, managers, officers, employees,
agents or representatives have provided you with any tax-related advice with
respect to the matters covered by this Agreement and that you are solely
responsible for obtaining your own tax advice with respect to the matters
covered by this Agreement.           This Agreement shall be governed by and
construed in accordance with the laws of the State of Arizona without regard to
conflicts of law principles. If any term or provision of this Agreement is
declared by a court or tribunal of competent jurisdiction to be invalid or
unenforceable for any reason, this Agreement shall remain in full force and
effect, and either: (i) the invalid or unenforceable provision shall be modified
to the minimum extent necessary to make it valid and enforceable; or (ii) if
such a modification is not possible, this Agreement shall be interpreted as if
such invalid or unenforceable provision were not a part hereof.

 

   

 

 

Jack Phillips

August 6, 2019

Page 9

 

    Each party acknowledges that such party had the opportunity to be
represented by counsel in the negotiation and execution of this Agreement.
Accordingly, the rule of construction of contract language against the drafting
party is hereby waived by each party.       Section 409A of the Code:   This
Agreement shall comply with Section 409A of the Internal Revenue Code or an
exception thereto and each provision of the Agreement shall be interpreted, to
the extent possible, to comply with Section 409A or an exception thereto.
Nevertheless, the Company does not and cannot guarantee any particular tax
effect or treatment of the amounts due under this Agreement.  Except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to you, the Company will not be responsible for
the payment of any applicable taxes on compensation paid or provided pursuant to
this Agreement. Neither the time nor schedule of any payment under this
Agreement may be accelerated or subject to further deferral except as permitted
by Section 409A of the Internal Revenue Code and the applicable regulations. You
do not have any right to make any election regarding the time or form of any
payment due under this Agreement.  Notwithstanding anything in this Agreement to
the contrary, if the Company concludes, that the Base Severance Amount or the
Enhanced Severance Amount are subject to Section 409A of the Internal Revenue
Code, then no such Severance Amount will be paid prior to your “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h) (applying the
default rules of Treasury Regulation Section 1.409A-1(h)). Installment payments
made pursuant to this Agreement shall be treated as separate payments for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii).           If the
Base Severance Amount or the Enhanced Severance Amount are subject to Section
409A of the Internal Revenue Code, and if you are a “specified employee” as
defined in Treasury Regulation Section 1.409A-1(i)(1) on the date of your
termination of employment, such payments shall not begin until the first day of
the seventh month following your “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h) (applying the default rules of Treasury
Regulation Section 1.409A-1(h)) (and such first payment shall include all prior
payments that would otherwise have been made prior to such date).

 

   

 

 

Jack Phillips

August 6, 2019

Page 10

 

Section 280G of the Code:   In the event that any payments, distributions,
benefits or entitlements of any type payable to you, whether or not payable upon
a termination of employment (“Payments”): (i) constitute “parachute payments”
within the meaning of Section 280G of the Code; and (ii) but for this Section
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code (the “Excise Tax”), then the Payments shall be reduced to such
lesser amount (the “Reduced Amount”) that would result in no portion of the
Payments being subject to the Excise Tax; provided, however, that such Payments
shall not be so reduced if a nationally recognized accounting firm or
compensation consulting firm selected by the Company (the “Accountants”)
determines that without such reduction, you would be entitled to receive and
retain, on a net after-tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Internal Revenue Code, federal, state
and local income taxes, social security and Medicare taxes and all other
applicable taxes, determined by applying the highest marginal rates which
applied (or is likely to apply) to you for the tax year in which the Payments
are to be made, or such other rate(s) as the Accountants determine to be likely
to apply to you in the relevant tax year(s) in which any of the Payments are
expected to be made), an amount that is greater than the amount, on a net
after-tax basis, that you would be entitled to retain upon receipt of the
Reduced Amount.  Unless otherwise agreed in writing, any determination made
under this paragraph shall be made in good faith by the Accountants in a timely
manner and shall be binding on the parties absent manifest error. In the event
of a reduction of Payments pursuant to this paragraph, the Payments shall be
reduced in the order determined by the Accountants that results in the greatest
economic benefit to you in a manner that would not result in subjecting you to
additional tax under Section 409A of the Internal Revenue Code. For purposes of
making the calculations required by this paragraph, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Internal Revenue Code, and other applicable legal authority.  The Accountants
shall provide detailed supporting calculations to both you and the Company and
the Company shall bear the cost of all fees charged by the Accountants in
connection with any calculations contemplated by this paragraph.  If the
provisions of Sections 280G and 4999 of the Internal Revenue Code are repealed
without succession or if the Company determines that such provisions do not
apply to it and/or you for whatever reason, this paragraph shall be of no
further force or effect.

 

If you are in agreement with the terms and conditions of this Agreement, please
execute and date the Agreement and return a copy to me.

 

  Sincerely,       Accelerate Diagnostics, Inc.       By: /s/ Larry Mehren  
Larry Mehren, President and Chief Executive Officer

 

   

 

 

Jack Phillips

August 6, 2019

Page 11

 

Accepted and agreed to:

 

/s/ John J. Phillips   8/6/19 John J. Phillips   Date

 

   

 

 

Jack Phillips

August 6, 2019

Page 12

 

Exhibit A

 

Part-Time Employee Terms and Conditions

 

Beginning on August 6, 2019, I understand, acknowledge and agree that, in
addition to the responsibilities I will have under the Offer Letter attached
hereto, I will serve as a part-time employee of Accelerate Diagnostics, Inc.
(the “Company”) subject to the following:

 

·From August 6, 2019 to September 1, 2019 (the “Part-Time Employment Period”), I
acknowledge and agree that I will serve as a part-time employee of the Company.

 

·During the Part-Time Employment Period, I acknowledge and agree that my duties
and responsibilities will be limited to the following:

oMeeting executive leadership team;

oMeeting sales leadership team;

oLearning microbiology science and industry;

oReviewing current sales, commercial, and business development plans;

oParticipating in strategic planning with the Company’s leadership team; and

oSuch additional duties as may be assigned to me by the Company from time to
time as long as such additional duties are consistent with my role as a
part-time employee.

 

·On my Part-Time Start Date I agree that I will not use or disclose any
confidential information that I acquired/will continue to acquire while
providing services to Roche Diagnostics Corporation to the Company nor will I
use or disclose any confidential information that I acquired/will acquire while
providing services to the Company to Roche Diagnostics Corporation.

 

·During the Part-Time Employment Period I acknowledge and agree that I will not
have any decision-making authority on behalf of the Company that will conflict
in any way to the fiduciary duties I continue to owe to Roche Diagnostics
Corporation during the Part-Time Employment Period.

 

Accepted and agreed to:

 

/s/ John J. Phillips   8/6/2019 John J. Phillips   Date

 

Accepted and agreed to solely for the purpose of consenting to the Part-Time
Employment Period:

 

/s/ Larry Mehren   8/6/2019 Accelerate Diagnostics, Inc.   Date

 

Accepted and agreed to solely for the purpose of consenting to the Part-Time
Employment Period:

 

 /s/ Cindy Carlisle, VP HR   8/1/2019 Roche Diagnostics Corporation   Date

 

   

 

 

Jack Phillips

August 6, 2019

Page 13

 

Exhibit B

 

Offer Letter Definitions

 

“Cause” to terminate your employment shall exist if the Company reasonably
determines after due inquiry that any one or more of the following has occurred:
(i) your commission or conviction of, or plea of guilty or nolo contendere to, a
felony; (ii) your material breach of this Agreement, any other agreement you
have entered into with the Company, or of any fiduciary duty you have to the
Company; (iii) misconduct that is materially injurious to the Company or a
significant violation of the Company’s harassment or discrimination policies;
(iv) your habitual drug or alcohol use which materially impairs your ability to
perform your duties for the Company; (v) your engaging in fraud, embezzlement or
any other illegal conduct that is materially injurious to the Company or any of
its affiliates; (vi) deliberate or intentional refusal, or habitual failure to
discharge your employment duties, responsibilities or obligations or to follow
the Company’s policies or procedures which is not cured, if curable, within 10
days following the Company’s written notice to you of such behavior; or (vii)
your engaging in any illegal, unethical, or immoral act (inside or outside of
the scope of your employment) that results in material reputational or financial
harm to the Company or any of its affiliates. In the case of a termination for
Cause as a result of a material breach of this Agreement, you will be provided a
written notice describing the breach at least 30 days prior to the proposed
termination date and you will have 15 days to cure such breach (and whether such
breach is capable of being cured or is adequately cured will be determined by
the Company, in good faith). For the avoidance of doubt, the Company will have
the right to suspend you with pay during the 30 day notice period and the 15 day
cure period described in the preceding sentence.

 

“Change of Control” shall have the meaning ascribed to it in the Equity Plan.

 

“Disability” means you are unable to perform your duties under this Agreement
for 90 consecutive days in any 12-month period.

 

“Good Reason” means: (i) a material diminution of your base compensation; (ii) a
material diminution of your authorities, duties, or responsibilities; (iii) any
action or inaction that constitutes a material breach of this Agreement by the
Company; or (iv) material change in the geographic location at which you are
required to provide services. For a termination to constitute “Good Reason” for
purposes of this Agreement: (1) you must provide a notice of termination to the
Company within 30 days of the initial existence of the facts or circumstances
constituting such event; (2) the Company must fail to cure such facts or
circumstances within 30 days after receipt of such notice; and (3) you must
actually terminate your employment within 30 days after the expiration of the
cure period described in clause (2).

 

   

 

  

Jack Phillips

August 6, 2019

Page 14

 

Exhibit C

 

Form of Nonqualified Stock Option Agreement

 

   

 

  

Jack Phillips

August 6, 2019

Page 15

 

Exhibit D

 

Employee Restrictive Covenant Agreement

 

In consideration for Accelerate Diagnostics, Inc. (the “Company”) agreement to
employ me and provide me with the compensation and benefits described in the
attached Offer Letter and access to the Company’s Confidential Information (as
defined below) and trade secrets, I understand, acknowledge and agree, beginning
as of the Part-Time Start Date (as defined in the attached Offer Letter), as
follows:

 

Restrictive Covenants:   Non-Solicitation of Customers/Prospective Customers.
You agree, for the duration of the Time Limit (as defined below), that you will
not, either directly or indirectly, or in any individual or representative
capacity, request or solicit any of the Company’s current customers or clients
with whom you have had contact in the past year to withdraw, curtail, cancel, or
decrease the level of their business with the Company or request that they do
business with any third party in competition with the Company. You further agree
that, for the duration of the Time Limit, you will not, either directly or
indirectly, or in any individual or representative capacity, request or solicit
any of the Company’s prospective customers (defined as any person or entity who
has been directly solicited to become a customer or client by the Company and
with whom you have had contact with within the past year or possesses
Confidential Information about) or clients with whom you have had contact with
in the past year or possesses Confidential Information about to forgo doing
business with the Company or request that such prospective customer or client do
business with any third party in competition with the Company.          
Non-Solicitation of Employees/Applicants.  You agree, for the duration of the
Time Limit, that you will not, either directly or indirectly, or in any
individual or representative capacity, solicit, induce or encourage or attempt
to solicit, induce or encourage any Company employee and/or applicant to
terminate his/her employment or prospective employment with the Company.        
  Non-Competition.  You agree, for the duration of the Time Limit, (as defined
below), that you will not, either directly or indirectly or in any individual or
representative capacity, be employed by, engage, own, manage, operate, control,
aid, or assist another in the operation, organization or promotion of,
participate in, advise, contract with or otherwise engage in any manner with the
ownership, management, operation, or control of any business, which has a place
of business or regularly conducts business in the Geographical Limit (as defined
below) and that promotes or sells products or services competitive with those of
the Company. You acknowledge and agree that a business will be deemed
“competitive” with the Company if it performs any of the services or produces,
distributes or sells any of the products or services provided or offered by the
Company during the term of your relationship with the Company.

 

   

 

  

Jack Phillips

August 6, 2019

Page 16

 

    Tolling.  The non-competition and non-solicitation Time Limits set forth
above shall be tolled during any period in which you are in breach of the
restrictions set forth herein.           Reasonable Limitations.  You hereby
acknowledge and agree that the covenants and obligations made and undertaken in
this Agreement are fair and reasonable with respect to duration, geographic area
and scope of activity, and do not (and shall not) prevent you from earning a
livelihood in complying with the covenants herein.           Injunctive Relief.
You agree that a breach of the covenants described herein will result in
substantial and irreparable damages to the Company, which would be difficult to
fully ascertain and calculate, and, by reason of such fact, you agree that, in
the event of any such breach or threatened or anticipated breach, the Company
will have the right to a restraining order and injunction, both temporary and
permanent, enjoining and restraining any such breach or threatened breach,
without the necessity of proving actual damages or posting a bond. Such
injunctive relief will be in addition to any other remedies available to the
Company at law or in equity.           Survival of Restrictive Covenants.  Your
acknowledgements and agreements set forth in this Agreement shall survive the
expiration or termination of this Agreement and the termination of your
employment with the Company for any reason.       Notice to Future Employers:  
You agree that you will notify, and the Company shall have the right to notify,
any future or prospective employers, or individuals or entities with whom you
may be entering into a contractual relationship, of the Restrictive Covenant
provisions of this Agreement for purposes of ensuring that the Company’s
interests are protected.       Company Proprietary     Information:   While you
are providing services to the Company, the Company may disclose or make
available to you, Confidential Information.  By signing this Agreement, you
agree to: (i) protect and safeguard the confidentiality of the Confidential
Information with at least the same degree of care as you would protect your own
confidential information, but in no event with less than a commercially
reasonable degree of care; and (ii) not use or disclose the Confidential
Information, or permit it to be accessed, used or disclosed, for any purpose
other than to carry out the duties assigned to you by the Company or as may be
required to be disclosed pursuant to applicable federal, state or local law,
regulation or a valid order issued by a court or governmental agency of
competent jurisdiction. Upon your termination of service for any reason, or upon
the Company’s written request, you shall promptly return to the Company all
copies, whether in written, electronic or other form or media, of the
Confidential Information, or destroy all such copies at the Company’s written
request and certify in writing to the Company that such Confidential Information
has been destroyed. In addition to all other remedies available at law, the
Company may seek equitable relief (including injunctive relief) against you to
prevent the breach or threatened breach of this confidentiality covenant and to
secure its enforcement. Notwithstanding anything in this Agreement to the
contrary, pursuant to the Defend Trade Secrets Act of 2016, you shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (a) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  If
you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the Company’s trade secrets to your attorney
and use the trade secret in the court proceeding, if you file any document
containing the trade secret under seal and do not disclose the trade secret,
except pursuant to court order.

 

   

 

 

Jack Phillips

August 6, 2019

Page 17

 

    In addition to the obligations above, we may ask that you also sign the
Company’s standard Confidentiality and Intellectual Property Assignment
Agreement.         Definitions:   For purposes of this Agreement, the following
terms shall have the following meanings:           “Confidential Information”
means non-public information about the Company’s business affairs, products,
services, confidential intellectual property, trade secrets, third-party
confidential information and other sensitive or proprietary information, whether
orally or in written, electronic or other form or media, and whether or not
marked, designated or otherwise identified as “confidential.” Confidential
Information shall not include information that, at the time of disclosure and as
established by documentary evidence: (i) is or becomes generally available to
and known by the public other than as a result of, directly or indirectly, any
breach of this Agreement by you; (ii) is or becomes available to you on a
non-confidential basis from a third-party source, provided that such third-party
is not and was not prohibited from disclosing such Confidential Information;
(iii) was known by or in the possession of you prior to being disclosed by or on
behalf of the Company; or (iv) was or is independently developed by you without
reference to or use, in whole or in part, of any of the Confidential
Information.           “Geographical Limit” means the United States of America;
if a court determines that the United States of America is too broad, then the
state of Arizona; if a court determines that Arizona is too broad, then Maricopa
and Pima County; if a court determines that Maricopa and Pima County is too
broad, then Pima County only; if a court determines that Pima County is too
broad, then Tucson, Arizona.           “Time Limit” means the term of your
employment with the Company and for a period of 18 months thereafter; if a court
determines that 18 months is longer than necessary to protect the Company’s
legitimate interests, then 12 months; if a court determines 12 months is longer
than necessary to protect the Company’s legitimate interests, then 9 months.

 

   

 

  

Jack Phillips

August 6, 2019

Page 18

 

Miscellaneous:   This Agreement shall be governed by and construed in accordance
with the laws of the State of Arizona without regard to conflicts of law
principles. If any term or provision of this Agreement is declared by a court or
tribunal of competent jurisdiction to be invalid or unenforceable for any
reason, this Agreement shall remain in full force and effect, and either: (i)
the invalid or unenforceable provision shall be modified to the minimum extent
necessary to make it valid and enforceable; or (ii) if such a modification is
not possible, this Agreement shall be interpreted as if such invalid or
unenforceable provision were not a part hereof.           Each party
acknowledges that such party had the opportunity to be represented by counsel in
the negotiation and execution of this Agreement. Accordingly, the rule of
construction of contract language against the drafting party is hereby waived by
each party.           The dispute resolution provisions of the Offer Letter
attached hereto are incorporated by reference and by signing below you
acknowledge and agree that any dispute arising under this Agreement will be
resolved in accordance with the procedures set forth in the Offer Letter.

 

Accepted and agreed to:

 

/s/ John J. Phillips   8/6/2019 John J. Phillips   Date

 



   

